                   UNITED STATES BANKRUPTCY COURT
                    EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


In re:                                            Case No. 20-51066-MAR

   HENRY FORD VILLAGE, INC.,                      Chapter 11

                  Debtor.                         Honorable Mark A. Randon
                                              /

        THE OFFICIAL COMMITTEE OF UNSECURED
 CREDITORS’ STATEMENT REGARDING DEBTOR’S DESIGNATION
               OF STALKING HORSE BIDDER

         The Official Committee of Unsecured Creditors (the “Committee”) of debtor

and debtor-in-possession Henry Ford Village, Inc. (the “Debtor” or “Henry Ford

Village”), through its undersigned counsel, hereby files the following statement

regarding the Debtor’s Designation of Stalking Horse Bidder [Docket No. 356]:

         1.    On March 30, 2021, the Debtor filed a Notice of Debtor’s Designation

of Stalking Horse Bidder with this Court designating HFV Senior Living, LLC as

the Stalking Horse Bidder (the “Stalking Horse Bidder”) to acquire substantially all

of the Debtor’s assets, consisting of the continuing care retirement community

known as Henry Ford Village, free and clear of all liens, claims, encumbrances and

other interests pursuant to section 363 of the Bankruptcy Code. See Docket No. 356.




 20-51066-mar      Doc 366   Filed 04/09/21       Entered 04/09/21 13:05:00   Page 1 of 8
      2.     On the same day, the Debtor filed a copy of the executed Asset

Purchase Agreement with the Stalking Horse Bidder (the “Stalking Horse APA”).

See Docket No. 355.

      3.     The Committee has serious concerns regarding the Debtor’s

designation of the Stalking Horse Bidder and the terms of the Stalking Horse APA

including but not limited to the following.

      4.     First, the Stalking Horse APA does not honor the Debtor’s

commitment to its current and former residents to refund significant entrance fee

payments made by residents as condition of living at Henry Ford Village pursuant

to the terms of their residency agreements. These entrance fee refunds often

constitute a resident’s life savings and were entrusted to Henry Ford Village based

on the Debtor’s promise to refund these substantial payments to the resident or their

family upon their departure from Henry Ford Village. Because these entrance fee

payments are made by a uniquely vulnerable population of elderly residents,

entrance fee refunds are almost always honored and protected, even in bankruptcy

proceedings. See, e.g., In re Clare Oaks, No. 19-16708 (Bankr. N.D. Ill. 2019)

[Docket No. 639] (order confirming a chapter 11 plan which provided for the

payment in full over time of entrance fee refunds of current and former residents);

In re Mayflower Communities, Inc., No. 19-30283 (Bankr. N.D. Tex. 2019) [Docket

No. 318] (order approving the sale of CCRC where asset purchase agreement



                                             2
 20-51066-mar    Doc 366    Filed 04/09/21       Entered 04/09/21 13:05:00   Page 2 of 8
contemplated purchaser assuming all obligations related to resident agreements,

including non-contingent former life care agreements); In re Sears Methodists

Retirement System, No. 14-32821 (Bankr. N.D. Tex. 2014) [Docket No. 770]

(confirmed plan of reorganization that provides all entrance fee refund claims of

residents and former residents will be unimpaired); In re Lincolnshire Campus, LLC,

No. 10-31476 (Bankr. N.D. Tex. 2010) [Docket No. 316] (sale order authorizing the

assumption and assignment to purchaser of all residence and care agreements,

including but not limited to the right to a refund of entrance deposits).1 The Stalking

Horse APA discards this important precedent and seeks to discharge millions in

entrance fee refund liabilities under the Stalking Horse APA. Any bidder seeking to

acquire Henry Ford Village should be required to honor these important

commitments to the Debtor’s current and former residents.

         5.    Second, the Stalking Horse APA appears engineered to only pay

secured bondholders and administrative expenses in full—including millions in


1
     Recognizing the importance of protecting entrance fee refunds owed by Henry
     Ford Village in this case, the State of Michigan Department of Licensing and
     Regulatory Affairs (“LARA”) ordered Henry Ford Village to escrow all new
     entrance fees paid by residents beginning on June 10, 2020 to ensure those
     entrance fee refund obligations would be honored (the “LARA Order”). See
     Declaration of Chief Restructuring Officer in Support of the Debtor’s Chapter 11
     Petition and First Day Pleadings [Docket No. 21] at ¶ 39. While the LARA Order
     may protect entrance fee refunds owed to residents who moved into Henry Ford
     Village after June 10, 2020, it does not protect the majority of entrance fee refunds
     owed all other current and former residents. Those refunds must be protected
     through this bankruptcy process.

                                                3
    20-51066-mar    Doc 366    Filed 04/09/21       Entered 04/09/21 13:05:00   Page 3 of 8
professional fees incurred during this bankruptcy case—but only provide a de

minimis distribution to residents and all other unsecured creditors. It is well

established that chapter 11 may not be used to force a sale of assets that only benefits

the secured lender. See In re Encore Healthcare Associates, 312 B.R. 52, 56-57

(Bankr. E.D. Pa. 2004) (refusing to authorize a free and clear sale of a skilled nursing

facility where sale only provided benefit to secured creditor); In re Fremont Battery

Co., 73 B.R. 277 (Bankr. N.D. Ohio 1987) (denying approval of a bankruptcy sale

that would eliminate a debtor’s ability to reorganize and observing that “the proceeds

from the proposed sale would, at most, benefit one creditor only. The sale would not

create proceeds that would inure to the benefit of the unsecured creditors.”); In re

Gulf Coast Oil Corp., 404 B.R. 407, 428 (Bankr. S.D. Tex. 2009) (denying approval

of a bankruptcy sale when the “only effect of the bankruptcy process would be to

transfer the debtors’ assets to its secured creditor.”).

      6.     Third, the Stalking Horse APA improperly seeks to treat similarly

situated unsecured creditors differently by proposing a greater recovery of entrance

fee refunds to current residents of Henry Ford Village that sign a new rental

agreement with the Stalking Horse Bidder than other current and former residents.

See Stalking Horse APA § 5.14. Specifically, current residents that sign a new rental

agreement will receive as much as 60% of their entrance fee refund claim while all

other current and former residents can only expect to receive a de minimis recovery.



                                              4
 20-51066-mar     Doc 366    Filed 04/09/21       Entered 04/09/21 13:05:00   Page 4 of 8
Such disparate treatment violates the bedrock requirement of the Bankruptcy Code

that creditors of equal priority must be treated equally. In re Plastech Engineered

Products, Inc., 394 B.R. 147, 151 (Bankr. E.D. Mich. 2008) (“One of the bedrock

policies of the Bankruptcy Code is to provide uniform and equal treatment to

creditors that are similarly situated.”).

      7.     Fourth, the Stalking Horse APA seeks to reject all current residency

agreements and replace them with monthly rental agreements, thereby converting

Henry Ford Village from an entrance fee community to a rental community. While

the Stalking Horse APA requires the Stalking Horse Bidder to maintain the same

reduced monthly fees that exist under the current residency agreements for three

years (with minor annual cost of living adjustments), it eliminates the obligation to

repay entrance fee refunds when the resident departs Henry Ford Village and seeks

to discharge millions of entrance fee refund obligations through the bankruptcy

process.

      8.     Throughout the sale process, the Committee has repeatedly expressed

these and other concerns to Debtor’s legal counsel, Chief Restructuring Officer and

investment banker and has proposed various alternatives by which the Debtor could

protect entrance fee refunds and otherwise maximize value for unsecured creditors.

Regrettably, it does not appear that the Debtor seriously considered these alternatives




                                              5
 20-51066-mar     Doc 366    Filed 04/09/21       Entered 04/09/21 13:05:00   Page 5 of 8
or explored other ways to protect residents and unsecured creditors, instead focusing

only on a quick sale for the benefit of secured bondholders.

      9.     As currently contemplated, this sale attempts to evade the difficult legal

and equitable issues surrounding current and former residents’ claims. The Stalking

Horse APA forces the Debtor’s chapter 11 case toward an outcome with dire

consequences and should be carefully scrutinized. See In re Braniff Airways, Inc.,

700 F.2d 935, 940 (5th Cir. 1983) (“The debtor…should not be able to short circuit

the requirements of Chapter 11 for confirmation of a reorganization by establishing

the terms of the plan sub rosa.”); In re Family Christian, LLC, 533 B.R. 600, 631

(Bankr. W.D. Mich. 2015) (denying motion for sale and noting that the Sixth Circuit

instructs “bankruptcy courts to consider the effect of the proposed disposition on

future plans.”) (citing Stephens Indus. Inc. v. McClung, 789 F.2d 386, 389 (6th Cir.

1986)).

      10.    The Committee is hopeful that other bidders will submit competing

Qualified Bids by the April 30, 2021 deadline pursuant to the Bid Procedures Order

[Docket No. 179] that will protect resident entrance fee refunds, provide for a more

equitable allocation of consideration among stakeholders (including equality of

treatment between current and former residents) and maximize value for unsecured

creditors. Furthermore, the Committee remains willing to work with the Debtor, the

Bond Trustee, the Stalking Horse Bidder and other interested bidders to improve the



                                             6
 20-51066-mar    Doc 366    Filed 04/09/21       Entered 04/09/21 13:05:00   Page 6 of 8
terms of a sale of Henry Ford Village and explore other ways to reorganize the

Debtor to better protect residents and maximize value for all stakeholders.

      11.    The Committee expressly reserves all rights with respect to the

Debtor’s designation of the Stalking Horse Bidder, the terms of the Stalking Horse

APA and the sale process generally.



Dated: April 9, 2021             By: /s/ Eric E. Walker
                                 PERKINS COIE LLP
                                 Eric E. Walker, IL Bar No. 6290993
                                 Kathleen M. Allare, IL Bar No. 6326536
                                 131 South Dearborn Street, Suite 1700
                                 Chicago, IL 60603
                                 Telephone: (312) 324-8400
                                 Fax:         (312) 324-9400
                                 Email:        EWalker@perkinscoie.com
                                               KAllare@perkinscoie.com
                                 -and-
                                 HOWARD & HOWARD ATTORNEYS
                                 PLLC
                                 H. William Burdett, Jr. (P63185)
                                 450 West Fourth Street
                                 Royal Oak, Michigan 47067-2557
                                 Telephone: (248) 723 - 0396
                                 Fax:         (248) 645 - 1568
                                 Email:       BBurdett@howardandhoward.com

                                 Counsel for the Official Committee of Unsecured
                                 Creditors




                                            7
 20-51066-mar    Doc 366   Filed 04/09/21       Entered 04/09/21 13:05:00   Page 7 of 8
                 UNITED STATES BANKRUPTCY COURT
                  EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION


In re:                                          Case No. 20-51066-MAR

   HENRY FORD VILLAGE, INC.,                    Chapter 11

                Debtor.                         Honorable Mark A. Randon
                                            /

                  CERTIFICATE OF SERVICE OF
      THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS’
               STATEMENT REGARDING DEBTOR’S
           DESIGNATION OF STALKING HORSE BIDDER

      The undersigned attorney certifies that on April 9, 2021, he caused a true and
correct copy of The Official Committee of Unsecured Creditors’ Statement
Regarding Debtor’s Designation of Stalking Horse Bidder to be served by electronic
means upon all parties who receive notice in this case pursuant to the Court’s
CM/ECF noticing system, and upon the Debtor’s Counsel via email.

Dated: April 9, 2021               Respectfully submitted,

                                   By: /s/ Eric E. Walker
                                       Eric E. Walker
                                       IL Bar No. 6290993
                                       Perkins Coie LLP
                                       131 South Dearborn Street
                                       Suite 1700
                                       Chicago, Illinois 60603
                                       Telephone: (312) 324-8400
                                       Facsimile: (312) 324-9400
                                       Email:       EWalker@perkinscoie.com

                                       Lead Counsel for the Official Committee of
                                       Unsecured Creditors




 20-51066-mar    Doc 366   Filed 04/09/21       Entered 04/09/21 13:05:00   Page 8 of 8
